DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quadri et al. 2013/0131793.  Quadri et al. discloses the invention as claimed noting for example figures 1-5 comprising:

    PNG
    media_image1.png
    245
    213
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    226
    media_image2.png
    Greyscale


a lower portion (area 78) disposed about an exterior surface of the stent frame; and an upper portion (area 76) that is at least partially disposed within an interior surface of the stent frame (area 50, 60); and wherein the upper portion disposed within the stent frame forms at least one leaflet (50) capable of moving from a first position to a second position within the stent frame (see [0065-0069]). 
Regarding the recitations of claim 2 
“wherein at least a portion of the upper portion of the leaflet material is configured to wrap around a connection point of the top portion and to fold towards the interior surface of the stent frame; and at least a second portion of the tube of leaflet material is configured to weave under an upper edge of the top portion of the stent frame, folding towards the interior surface of the stent frame”.  This is considered to be functional language.  MPEP 2114 states:
  MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 3, see the abstract and  [0088] which discloses  cutting a single piece of flat source tissue which equates to a continuous piece of material and three arches (62;362).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. in view of James et al. 2015/0196688.
Quadri et al. has been disclosed supra however does not disclose that the material is extruded or a polymeric material.  James et al. teaches that leaflets may be formed from composite polymeric materials including low density polyethylene, polytetrafluoroethylene, low-density polyethylene, polyethylene terephthalate, polypropylene, polyurethane, polycaprolactone, polydimethylsiloxane, polymethylmethacrylate, polyoxymethylene, thermoplastic .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. in view of Hofferberth et al. 2020/0360135
Quadri et al. has been disclosed however does not specify that the stent frame has a height and an inner diameter, and wherein a ratio of the height to the inner diameter is in a range between about 0.5 and about 0.9.
Hofferberth et al. teaches a prosthetic heart valve with a height and diameter ratio in the range of 0.5 and about 0.9 (see [0005; 0129]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed dimensions in order to provide a valve that mimics the size of the natural heart valve and won’t impede functions of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 19, 2021